 A-I KING SIZE SANDWICHES, INC.A-i King Size Sandwiches, Inc. and Hotel, Motel,Restaurant Employees & Bartenders Union, Local737, AFL-CIO. Case 12-CA-8770January 3, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDALEUpon a charge filed on August 24, 1979, by Hotel,Motel, Restaurant Employees & Bartenders Union,Local 737, AFL-CIO, herein called the Union, andduly served on A-I King Size Sandwiches, Inc.,herein called Respondent, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 12, issued a complaint on August31, 1979, against Respondent, alleging that Respon-dent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning ofSection 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing before anadministrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on August 9, 1979,following a Board election in Case 12-RC-5641, theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;' and that, commencingon or about August 20, 1979, and at all timesthereafter, Respondent has refused, and continues todate to refuse, to bargain collectively with the Unionas the exclusive bargaining representative, althoughthe Union has requested and is requesting it to do so.On September 11, 1979, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint, and stating certainaffirmative defenses.On October 10, 1979, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment. Subsequently, on October 16,1979, the Board issued an order transferring theproceeding to the Board and a Notice To Show Causewhy the General Counsel's Motion for SummaryJudgment should not be granted. Respondent thereaf-ter filed a response to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the' Official notice is taken of the record in the representation proceeding. Case12-RC-5641, as the term "record" is defined in Secs. 102.68 and 102.69(g) ofthe Board's Rules and Regulations, Series 8, as amended. See LTVElectrosystems Inc.. 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir,247 NLRB No. 14National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer to the complaint, Respondent ac-knowledges that it has refused to bargain with theUnion. However, Respondent attacks the validity ofthe Board's certification of the Union as the exclusivebargaining representative of the employees in questionon the grounds that the Board, in the underlyingrepresentation proceeding, acted illegally, arbitrarily,capriciously, and without effect in failing to direct ahearing on and in overruling Respondent's objectionsto conduct affecting the results of the election. TheGeneral Counsel argues that all material issues havebeen decided and that there are no litigable issueswarranting a hearing. We agree with the GeneralCounsel.Review of the record herein, including the record inthe representation proceeding, Case 12-RC-5641,establishes that pursuant to a Stipulation for Certifica-tion Upon Consent Election, approved by the Region-al Director for Region 12 on April 2, 1979, an electionwas conducted on April 26, 1979. The tally was 32votes for, and 19 votes against, the Union, with Ichallenged ballot. Thereafter, Respondent timely filedobjections to conduct affecting the results of theelection. Respondent's objections alleged in substance:(I) that, secretly and against Respondent's expressinstructions, one of its supervisors actively supportedand aided the Union during the critical period prior tothe election; (2) that this same supervisor, again indisobedience of Respondent's instructions, and in partas a result of the Union's inducement, attended twounion campaign meetings during the critical period;and (3) that, unknown to Respondent and with theencouragement of the Union, this same supervisoractively campaigned on behalf of the Union, contraryto her promise to Respondent to actively support itsposition in opposition to the Union.After investigating Respondent's objections, theRegional Director, on June 6, 1979, issued his Reporton Objections, in which he concluded that Respon-dent's objections did not raise material and substantialissues which would either warrant a hearing thereonor warrant setting the election aside. Thus, theRegional Director recommended that Respondent'sobjections be overruled in their entirety.1968); Golden Age Bevenrge Coa., 167 NLRB 151 (1967), enfd. 415 F.2d 26(5th Cir. 1969); Intertype Co. v. Penello. 269 F.Supp. 573 (D.C. Va. 1967);Follerr Corp.. 164 NLRB 378 (1967), enfd. 397 F.2d 91 (7th Cir. 1968); Sec.9(d) of the NLRA, as amended.69 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter, Respondent timely filed exceptions anda supporting brief to the Regional Director's Reporton Objections. Therein, Respondent excepted to theRegional Director's failure to direct a hearing on theissues raised by the objections and his recommenda-tion that those objections be overruled.On August 9, 1979, the Board, after reviewing therecord in light of Respondent's exceptions and sup-porting brief, issued its Decision and Certification ofRepresentative,2in which it found that Respondent'sexceptions raised no material or substantial issues oflaw or fact that would warrant either a hearingthereon or a reversal of the Regional Director'srecommendations to overrule the objections. Thus, theBoard adopted the Regional Director's findings andrecommendations and certified the Union as theexclusive collective-bargaining representative of theemployees in question.As affirmative defenses against the complaint'sallegations of unlawful refusal to bargain with theUnion, and also in its response to the Notice To ShowCause, Respondent renews the contentions it earlierput forth in support of its objections and exceptions tothe Regional Director's Report on Objections. Specifi-cally, Respondent contends that the Board's certifica-tion of the Union is illegal and without effect becausethe fairness of the election upon which the certifica-tion is based was compromised by the allegedlyobjectionable conduct of Respondent's supervisorwho, in the course of that conduct, was purportedlyacting as an agent for and with the encouragement ofthe Union. Respondent argues that the Board erred infailing to find the supervisor's alleged conduct objec-tionable and in failing to set aside the election.Respondent also reasserts that the Regional Director'sinvestigation of Respondent's objections was compro-mised and impeded by alleged threats made againstemployees by the Union's members or supporters,which alleged threats purportedly caused certainemployees not to disclose to the Regional Directorallegedly objectionable conduct on the part of thesupervisor in question. Also, Respondent renews itscontention that the Regional Director's investigationof Respondent's objections was inadequate because ofhis failure to interview all available employees whosenames and statements were submitted to him byRespondent, and that the Board abused its discretionin not directing a hearing on Respondent's objections.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigate issues which were or could have beenlitigated in a prior representation proceeding.''Not reported in volumes of Board Decisions.'See Pittsburgh Plate Glass Co. v. N.LR.B., 313 U.S. 146, 162 (1941); Rulesand Regulations of the Board, Secs. 102.67(f) and 102.69(c).All issues raised by Respondent in this proceedingwere or could have been litigated in the priorrepresentation proceeding, and Respondent does notoffer to adduce at a hearing any newly discovered orpreviously unavailable evidence, nor does it allege thatany special circumstances exist herein which wouldrequire the Board to reexamine the decision made inthe representation proceeding. We therefore find thatRespondent has not raised any issue which is properlylitigable in this unfair labor practice proceeding.Accordingly, we grant the Motion for SummaryJudgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTRespondent is now, and has been at all timesmaterial herein, a Florida corporation engaged in thebusiness of manufacturing prepared foods, such assandwiches and pies, at its facility located in Orlando,Florida. During the past 12 months, which is arepresentative period of time, Respondent sold andshipped prepared foods valued in excess of $50,000from its Orlando, Florida, facility directly to custom-ers located outside the State of Florida.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwill effectuate the policies of the Act to assertjurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDHotel, Motel, Restaurant Employees & BartendersUnion, Local 737, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitute aunit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All employees employed as sandwich productionworkers, salad production workers, maintenance,custodial, sanitary workers, pie shop workers,70 A-I KING SIZE SANDWICHES. INC.shuttle drivers and shipping helpers; but exclud-ing office clerical employees, all other truckdrivers, guards and supervisors as defined in theAct.2. The certificationOn April 26, 1979, a majority of the employees ofRespondent in said unit, in a secret-ballot electionconducted under the supervision of the RegionalDirector for Region 12, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on August 9, 1979, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B. The Request To Bargain andRespondent's RefusalCommencing on or about August 13, 1979, and atall times thereafter, the Union has requested Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout August 20, 1979, and continuing at all timesthereafter to date, Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that Respondent has, sinceAugust 20, 1979, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit, and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing commerceand the free flow of commerce.v. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the appro-priate unit, and, if an understanding is reached,embody such understanding in a signed agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Union as the recognizedbargaining representative in the appropriate unit. SeeMar-Jac Poultry Company, Inc., 136 NLRB 785(1962); Commerce Company d/b/a Lamar Hotel, 140NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir.1964), cert. denied 379 U.S. 817; Burnett ConstructionCompany, 149 NLRB 1419, 1421 (1964), enfd. 350F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1. A-I King Size Sandwiches, Inc., is an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.2. Hotel, Motel, Restaurant Employees & Bartend-ers Union, Local 737, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. All employees employed as sandwich productionworkers, salad production workers, maintenanceworkers, custodial workers, sanitary workers, pieshopworkers, shuttle drivers, and shipping helpers; butexcluding office clerical employees, all other truck-drivers, guards, and supervisors as defined in the Act,constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section9(b) of the Act.4. Since August 9, 1979, the above-named labororganization has been and now is the certified andexclusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about August 20, 1979, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed them inSection 7 of the Act, and thereby has engaged in and is71 DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaging in unfair labor practices within the meaningof Section 8(a)(1) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,A-i King Size Sandwiches, Inc., Orlando, Florida, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment with Hotel, Motel, Restaurant Em-ployees & Bartenders Union, Local 737, AFL-CIO, asthe exclusive bargaining representative of its employ-ees in the following appropriate unit:All employees employed as sandwich productionworkers, salad production workers, maintenance,custodial, sanitary workers, pie shop workers,shuttle drivers and shipping helpers; but exclud-ing office clerical employees, all other truckdrivers, guards and supervisors as defined in theAct.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative of allemployees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in a signedagreement.(b) Post at its Orlando, Florida, facility, copies ofthe attached notice marked "Appendix."4Copies ofsaid notice, on forms provided by the RegionalDirector for Region 12, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 12, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.' In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILl. NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Hotel,Motel, Restaurant Employees & BartendersUnion, Local 737, AFL-CIO, as the exclusiverepresentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive representa-tive of all employees in the bargaining unitdescribed below, with respect to rates of pay,wages, hours, and other terms and conditions ofemployment, and, if an understanding is reached,embody such understanding in a signed agree-ment. The bargaining unit is:All employees employed as sandwich produc-tion workers, salad production workers, main-tenance, custodial, sanitary workers, pie shopworkers, shuttle drivers and shipping helpers;but excluding office clerical employees, allother truck drivers, guards and supervisors asdefined in the Act.A-I KING SIZE SANDWICHES, INC.72